
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Engel (for
			 himself, Ms. Baldwin,
			 Ms. Berkley,
			 Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Cicilline,
			 Mrs. Davis of California,
			 Mr. Doyle,
			 Mr. Ellison,
			 Mr. Farr, Mr. Filner, Mr.
			 Frank of Massachusetts, Mr. Al Green
			 of Texas, Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Mr.
			 Kucinich, Ms. Lee of
			 California, Mr. Lewis of
			 Georgia, Mrs. Maloney,
			 Mr. Markey,
			 Ms. McCollum,
			 Mr. Moran,
			 Mr. Nadler,
			 Ms. Norton,
			 Mr. Pallone,
			 Mr. Polis,
			 Ms. Richardson,
			 Ms. Linda T. Sánchez of California,
			 Ms. Wasserman Schultz,
			 Mr. Serrano,
			 Mr. Sherman,
			 Ms. Woolsey, and
			 Mr. Wu) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the
		  National Day of Silence in bringing attention to anti-lesbian, gay, bisexual,
		  and transgender name-calling, bullying, and harassment faced by individuals in
		  schools.
	
	
		Whereas the National Day of Silence is a day in which
			 students take a vow of silence to bring attention to the anti- lesbian, gay,
			 bisexual, and transgender name-calling, bullying, and harassment faced by
			 individuals in schools;
		Whereas the Gay, Lesbian and Straight Education Network
			 designates one day of every April as the National Day of Silence;
		Whereas hundreds of thousands of students at more than
			 8,000 schools have participated in the National Day of Silence in past
			 years;
		Whereas the 2008 National Day of Silence was held in
			 memory of Lawrence King, a 15-year-old California student who was shot and
			 killed in school in February 2008 by a classmate due to his sexual orientation
			 and gender identity and expression;
		Whereas the Gay, Lesbian and Straight Education Network’s
			 2009 National School Climate Survey illustrates the pervasive harassment and
			 victimization faced by lesbian, gay, bisexual, and transgender students by
			 documenting their experiences within the preceding academic year;
		Whereas nearly 85 percent of lesbian, gay, bisexual, and
			 transgender students reported being verbally harassed by their peers at school
			 because of their sexual orientation, and more than 60 percent because of their
			 gender expression;
		Whereas more than 40 percent of lesbian, gay, bisexual,
			 and transgender students reported being physically harassed by their peers at
			 school because of their sexual orientation, and nearly 30 percent because of
			 their gender expression;
		Whereas nearly 20 percent of lesbian, gay, bisexual, and
			 transgender students reported being physically assaulted by their peers at
			 school because of their sexual orientation, and nearly 12.5 percent because of
			 their gender expression;
		Whereas more than 60 percent of lesbian, gay, bisexual,
			 and transgender students reported that they felt unsafe in school, and nearly
			 30 percent reported missing at least one entire school day in the preceding
			 month because of safety concerns;
		Whereas transgender students were more likely than all
			 other students to report feeling unsafe at school because of their gender
			 expression;
		Whereas, according to the National Transgender
			 Discrimination Survey, those who expressed a transgender identity or gender
			 nonconformity while in grades K through 12 reported alarming rates of
			 harassment, physical assault, and sexual violence so severe that almost 15
			 percent of those surveyed had to leave school;
		Whereas student academic performance is affected such that
			 lesbian, gay, bisexual, and transgender students who experienced high levels of
			 verbal harassment because of their sexual orientation or gender expression
			 report a grade point average nearly a half grade lower than those of lesbian,
			 gay, bisexual, and transgender students who experienced low levels of such
			 harassment;
		Whereas the presence of supportive staff contributed to a
			 range of positive indicators including fewer reports of missing school, fewer
			 reports of feeling unsafe, greater academic achievement, higher educational
			 aspirations, and a greater sense of school belonging;
		Whereas a growing number of States, cities, and local
			 education authorities are adopting laws and policies to prohibit name-calling,
			 bullying, harassment, and discrimination against students on the basis of their
			 sexual orientation and gender identity or expression; and
		Whereas every child should be guaranteed an education free
			 from name-calling, bullying, harassment, and discrimination regardless of his
			 or her sexual orientation and gender identity or expression: Now, therefore, be
			 it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of the National Day of Silence;
			(2)requests that the
			 President issue a proclamation calling on the people of the United States to
			 observe the National Day of Silence with appropriate ceremonies, programs, and
			 activities; and
			(3)encourages each
			 State, city, and local education authority to adopt laws and policies to
			 prohibit name-calling, bullying, harassment, and discrimination against
			 students, teachers, and other school staff regardless of their sexual
			 orientation and gender identity or expression, so that the Nation’s schools are
			 institutions where all individuals are able to focus on learning.
			
